--------------------------------------------------------------------------------

Exhibit 10.6
 
COLLATERAL ASSIGNMENT
 
COLLATERAL ASSIGNMENT dated as of July 11, 2008 (“Assignment”) by Rapid Link,
Incorporated, a Delaware corporation (the “Assignor”), to LV Administrative
Services, Inc., a Delaware corporation, as administrative and collateral agent
to the Lenders (as defined below)(“Assignee”).
 
FOR VALUE RECEIVED, and as collateral security for all debts, liabilities and
obligations of Assignor to any Creditor Party (as defined below), including,
without limitation, any debts, liabilities and obligations arising under (a)
that certain Security Agreement dated as of March 31, 2008 (as amended,
modified, supplemented and/or restated from time to time, the “Security
Agreement”) by and among Assignor, each Eligible Subsidiary (as defined in the
Security Agreement), the lenders from time to time party thereto (the “Lenders”)
and Assignee (the Lenders and Assignee, collectively, the “Creditor Parties”)
and (b) the Ancillary Agreements (as defined in the Security Agreement),
Assignor hereby assigns, transfers and sets over unto Assignee and the
Assignee’s successors and assigns, all of the Assignor’s rights, but not its
obligations, under that certain Stock Purchase Agreement dated as of March 28,
2008 (as amended, modified, supplemented and/or restated from time to time, the
“Stock Purchase Agreement”) by and among Assignor, One Ring, Inc. and the
Stockholders (as defined in the Stock Purchase Agreement) and all other
agreements and documents by which assets or rights of the Stockholders are
transferred to Assignor (all such agreements and documents, together with the
Stock Purchase Agreement, collectively, the “Agreements”), including, without
limitation, all indemnity rights and all moneys and claims for moneys due and/or
to become due to Assignor under the Agreements.
 
Assignor hereby (a) specifically authorizes and directs Stockholders, upon
notice to Stockholders by Assignee, to make all payments due to Assignor under
or arising under the Agreements directly to Assignee and (b) irrevocably
authorizes and empowers Assignee (i) to ask, demand, receive, receipt and give
acquittance for any and all amounts which may be or become due or payable, or
remain unpaid at any time and times to Assignor by Stockholders under and
pursuant to the Agreements, (ii) to endorse any checks, drafts or other orders
for the payment of money payable to Assignor in payment thereof, and (iii) in
Assignee’s discretion to file any claims or take any action or institute any
proceeding, either in its own name or in the name of Assignor or otherwise,
which Assignee may deem necessary or advisable to effectuate the foregoing.  It
is expressly understood and agreed, however, that Assignee shall not be required
or obligated in any manner to make any demand or to make any inquiry as to the
nature or sufficiency of any payment received by it, or to present or file any
claim or take any other action to collect or enforce the payment of any amounts
which may have been assigned to Assignee or to which Assignee may be entitled
hereunder at any time or times.
 

--------------------------------------------------------------------------------


 
Each Stockholder is hereby authorized to recognize Assignee’s claims to rights
hereunder without investigating any reason for any action taken by Assignee or
the validity or the amount of the obligations or existence of any default, or
the application to be made by Assignee of any of the amounts to be paid to
Assignee.  Checks for all or any part of the sums payable under this Assignment
shall be drawn to the sole and exclusive order of Assignee.  Upon payment by
Stockholders to Assignee of any amounts due to Assignor under or arising under
the Agreements, the obligations of Stockholders to Assignor with respect to such
amounts shall be deemed paid in full.
 
Without first obtaining the written consent of Assignee, Assignor and/or
Stockholders shall not amend or modify the Agreements.
 
In the event Assignor declines to exercise any rights under the Agreements,
Assignee shall have the right to enforce any and all such rights of Assignor
directly against  Stockholders.
 
Any signature delivered by a party via facsimile or electronic transmission
shall be deemed to be an original signature hereto.
 
IN WITNESS WHEREOF, Assignor has duly executed this Assignment the day and year
first above written.
 

 
RAPID LINK, INCORPORATED
 
 
By:
 
   
Name:
   
Title:

 
 

--------------------------------------------------------------------------------